Exhibit 99.1 Innovus Pharmaceuticals, Inc. Pro Forma Combined Condensed Financial Statements (Unaudited) Overview On February 5, 2015 (the "Closing Date”), Innovus Pharmaceuticals, Inc., a Nevada corporation (“ Innovus ” or the “ Company ”), Innovus Pharma Acquisition Corporation, a Deleware corporation and a wholly-owned subsidiary of Innovus (“ Merger Subsidiary I ”), Innovus Pharma Acquisition Corporation II, a Delaware corporation and a wholly-owned subsidiary of Innovus (“ Merger Subsidiary II ”), Novalere FP, Inc., a Delaware corporation (“ Novalere ”), and Novalere Holdings, LLC, a Delaware limited liability company (“ Novalere Holdings ”), as representative of the shareholders of Novalere (the “ Novalere Stockholders ”), entered into an Agreement and Plan of Merger (the “ Merger Agreement ”), pursuant to which Merger Subsidiary I merged into Novalere and then Novalere merged with and into Merger Subsidiary II (the “ Merger ”), with Merger Subsidiary II surviving as a wholly-owned subsidiary of Innovus. Pursuant to the articles of merger effectuating the Merger, Merger Subsidiary changed its name to Novalere, Inc. With the Merger, Innovus acquired the worldwide rights to market and sellthe Fluticare™ brand (Fluticasone propionate nasal spray) and the related manufacturing agreement from Novalere. Innovus expects that the Abbreviated New Drug Application (“ANDA”) filed in November 2014 by the manufacturerwith the U.S. Food and Drug Administration (“ FDA ”) may be approved by the end of 2015 or in the first half of 2016 which will allow the Company to market and sell Fluticare™ over the counter. An ANDA is an application for a U.S. generic drug approval for an existing licensed medication or approved drug. Fluticasone Propionate Nasal Spray (“FPNS”) is the #1 most prescribed nasal steroid in the U.S. since 2007, with more than 150 million units sold and has been the #1 prescribed nasal spray to patients in the U.S. for more than five consecutive years.More than 40 million units ofFPNS nasal spray product form have been sold in the U.S. in 2014, and the worldwide market is estimated to be over $1 billion annually. As a result of the Merger, the outstanding shares of Novalere common stock (other than shares owned by (i) any non-accredited stockholder of Novalere who received cash, as described below or (ii) any stockholder of Novalere who was entitled to and properly exercised dissenters’ rights under Delaware law) were converted into the right to receive an aggregate 25,895,312 shares of Innovus common stock (the “Consideration Shares”).The Consideration Shares were equal to49% of the total shares of Innovus issued and outstanding upon completion of the Merger. At closing, pursuant to the terms of the Merger Agreement, each Novalere Stockholder that was not an accredited investor received an amount in cash equal to such holder’s pro rata portion of the Consideration Shares multiplied by the closing price of Innovus’s Common Stock on the Business Day immediately before the closing date of February 5, 2015. Under the terms of the Merger Agreement, at or around closing, the Novalere Stockholders received 50% of the Consideration Shares (the “Closing Consideration Shares”), and the remaining 50% of the Consideration Shares (the “ANDA Consideration Shares”) will be delivered only if an Abbreviated New Drug Application of Fluticasone Propionate Nasal Spray of Novalere Manufacturing Partners(the “Target Product ”) is approved by the Food and Drug Administration (the “ ANDA Approval ”).A portion of the Closing Consideration Shares, and if ANDA Approval is obtained prior to the 18 month anniversary of the Closing Date,a portionof the ANDA Consideration Shares, will be held in escrow for a period of 18 months from the Closing Date to be applied towards any indemnification claims by Innovus pursuant to the Merger Agreement. In addition, the Novalere Stockholders are entitled to receive, if and when earned, earn-out payments (the “Earn-Out Payments”). For every $5 million in Net Revenue (as defined in the Merger Agreement) by the Target Product, the Novalere Stockholders will be entitled to receive, on a pro rata basis, $500,000, subject tocumulative maximum Earn-Out Payments of $2.5 million. The Company’s Pro Forma Combined Condensed Balance Sheet as of December 31, 2014 is derived from the historical audited condensed consolidated balance sheet of the Company as of December 31, 2014, as filed with the Securities and Exchange Commission (the “SEC”) in its Annual Report on Form 10-K on March 31, 2015 (the “2014 Annual Report 10-K”), combined with information derived from the audited historical balance sheet of Novalere as of December 31, 2014, as adjusted for certain effects of Merger and other adjustments included therein based upon available information and assumptions that the Company believes are reasonable. The Pro Forma Combined Condensed Balance Sheet is presented as if the Merger of February 5, 2015, had occurred on December 31, 2014. The Company’s Pro Forma Condensed Statement of Operations for the year ended December 31, 2014 is derived from the historical audited consolidated statement of operations of the Company for the year ended December 31, 2014, combined with the audited historical statement of operations of Novalere for the year ended December 31, 2014. The Company’s Pro Forma Combined Condensed Statement of Operations for the year-ended December31, 2013 is based upon the historical audited consolidated statement of operations of the Company, combined with the historical audited consolidated statement of operations of Novalere for the year ended December31, 2013. Pro forma adjustments included therein are based upon available information and assumptions that the Company believes are reasonable. The Pro Forma Combined Condensed Statements of Operations for the year ended December 31, 2014 and for the year ended December31, 2013 depict the effect of the Merger of Novalere as if the transaction had occurred on January 1, 2013. The unaudited pro forma adjustments are based upon currently available information and certain assumptions that we believe to be reasonable under the circumstances. The Merger was accounted for, and the pro forma combined financial information has been prepared, using the acquisition method of accounting in accordance with U.S. generally accepted accounting principles and upon the assumptions set forth in the notes included in this section. The pro forma adjustments reflect our preliminary estimates of the purchase price allocation, which are subject to revision as more detailed analysis is completed and additional information on the fair value of Novalere’s assets and liabilities becomes available. These pro forma financial statements should not be construed to be indicative of future results or results that actually would have occurred had the transactions occurred at the date presented. In addition, we have not assumed any cost savings or synergies that might occur related to these transactions, in preparing these financial statements. Innovus Pharmaceuticals, Inc. and Subsidiaries Pro Forma Combined Condensed Statements of Operations (Unaudited) For the year ended December 31, 2014 Innovus Pharmaceuticals, Inc. Novalere Pro Forma Adjustments Note Pro-Forma Combined Licensing Revenues
